     Case 2:20-cv-02341-GMN-DJA Document 82 Filed 09/16/21 Page 1 of 4




 1

 2
                                 UNITED STATES DISTRICT COURT
 3
                                         DISTRICT OF NEVADA
 4
                                                      ***
 5
      Fisk Electric Company,                                   Case No. 2:20-cv-02341-GMN-DJA
 6
                             Plaintiff/Counterclaim
 7                           Defendant,                                         Order
 8    v.
 9    Archer Western Contractors, LLC,
10                           Defendant/Counterclaim
                             Plaintiff,
11
      v.
12
      Safeco Insurance Company of America,
13
                             Counterclaim Defendant
14

15
      Archer Western Contractors, LLC, formerly Archer
16    Western Contractors, Ltd.,
17                           Third Party Plaintiff,
      v.
18
      Gallagher-Kaiser Corp., Arch Insurance Company,
19    The Erection Company, Inc., and Travelers
      Casualty and Surety Company of America,
20
                             Third-Party Defendants.
21

22          This matter is before the Court on the parties’ stipulation for inadvertent disclosures and
23   clawback (ECF No. 81). The parties request that the Court enter an order to govern the potential
24   inadvertent exchange of privileged information. The parties include a line, taken from Federal
25   Rule of Civil Procedure 26(b)(5)(B) that they “may promptly present the information to the Court
26   under seal for a determination of the [privilege or protection] claim.” However, the parties fail to
27   state the governing standard for filing documents under seal with the Court. This order reminds
28   counsel that there is a presumption of public access to judicial files and records. A party seeking
     Case 2:20-cv-02341-GMN-DJA Document 82 Filed 09/16/21 Page 2 of 4




 1   to file a confidential document under seal must file a motion to seal and must comply with the

 2   Ninth Circuit’s directives in Kamakana v. City and County of Honolulu, 447 F.3d 1172 (9th Cir.

 3   2006) and Center for Auto Safety v. Chrysler Group, LLC, 809 F.3d 1092 (9th Cir. 2016).

 4          IT IS THEREFORE ORDERED that the parties’ stipulation for inadvertent disclosures

 5   and clawback (ECF No. 81) is granted subject to the following modifications:

 6              •   The Court has adopted electronic filing procedures. Attorneys must file

 7                  documents under seal using the Court’s electronic filing procedures. See Local

 8                  Rule IA 10-5. Papers filed with the Court under seal must be accompanied with a

 9                  concurrently-filed motion for leave to file those documents under seal. See Local

10                  Rule IA 10-5(a).

11              •   The Court has approved the instant stipulation to facilitate discovery exchanges,

12                  but there has been no showing, and the Court has not found, that any specific

13                  documents are secret or confidential. The parties have not provided specific facts

14                  supported by declarations or concrete examples to establish that a protective order

15                  is required to protect any specific trade secret or other confidential information

16                  pursuant to Rule 26(c) or that disclosure would cause an identifiable and

17                  significant harm.

18              •   All motions to seal shall address the standard articulated in Ctr. for Auto Safety

19                  and explain why that standard has been met. 809 F.3d at 1097.

20              •   Specifically, a party seeking to seal judicial records bears the burden of meeting

21                  the “compelling reasons” standard, as previously articulated in Kamakana. 447

22                  F.3d 1172. Under the compelling reasons standard, “a court may seal records only

23                  when it finds ‘a compelling reason and articulate[s] the factual basis for its ruling,

24                  without relying on hypothesis or conjecture.” Ctr. for Auto Safety, 809 F.3d at

25                  1097. (quoting Kamakana, 447 F.3d at 1179). “The court must then

26                  ‘conscientiously balance[ ] the competing interests of the public and the party who

27                  seeks to keep certain judicial records secret.” Ctr. for Auto Safety, 809 F.3d at

28                  1097.


                                                 Page 2 of 4
     Case 2:20-cv-02341-GMN-DJA Document 82 Filed 09/16/21 Page 3 of 4




 1           •   There is an exception to the compelling reasons standard where a party may satisfy

 2               the less exacting “good cause” standard for sealed materials attached to a

 3               discovery motion unrelated to the merits of the case. Id. “The good cause

 4               language comes from Rule 26(c)(1), which governs the issuance of protective

 5               orders in the discovery process: ‘The court may, for good cause, issue an order to

 6               protect a party or person from annoyance, embarrassment, oppression, or undue

 7               burden or expense.’” Id. (citing Fed.R.Civ.P. 26(c)). “For good cause to exist, the

 8               party seeking protection bears the burden of showing specific prejudice or harm

 9               will result if no protective order is granted.” Phillips v. General Motors, 307 F.3d

10               1206, 1210-11 (9th Cir. 2002).

11           •   The labels of “dispositive” and “nondispositive” will not be the determinative

12               factor for deciding which test to apply because the focal consideration is “whether

13               the motion is more than tangentially related to the merits of a case.” Ctr. for Auto

14               Safety, 809 F.3d at 1101.

15           •   The fact that the Court has entered the instant stipulated protective order and that a

16               party has designated a document as confidential pursuant to that protective order

17               does not, standing alone, establish sufficient grounds to seal a filed document. See

18               Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1133 (9th Cir. 2003); see

19               also Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992). If

20               the sole ground for a motion to seal is that the opposing party (or non-party) has

21               designated a document as confidential, the designator shall file (within seven days

22               of the filing of the motion to seal) either (1) a declaration establishing sufficient

23               justification for sealing each document at issue or (2) a notice of withdrawal of the

24               designation(s) and consent to unsealing. If neither filing is made, the Court may

25               order the document(s) unsealed without further notice.

26

27

28


                                               Page 3 of 4
     Case 2:20-cv-02341-GMN-DJA Document 82 Filed 09/16/21 Page 4 of 4




 1           •   To the extent any aspect of the stipulated protective order may conflict with this

 2               order or Local Rule IA 10-5, that aspect of the stipulated protective order is hereby

 3               superseded with this order.

 4   IT IS SO ORDERED.

 5        DATED: September 16, 2021

 6
                                                       DANIEL J. ALBREGTS
 7                                                     UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                               Page 4 of 4
